DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8-9, 15-16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Application Publication No. 2019/0370340 to Leydon et al. (“Leydon”).
As to claims 1, 8 and 15, Leydon discloses a method, a computer program product and a computer system, the method comprising: responsive to determining that a native language of a first user is different from a target language of a message to be transmitted by the first user to a second user [paragraph 0064, Fig. 5: 502-504], creating, by one or more computer processors, a translation model based on a plurality of language efficacies of the first user [paragraphs 0066-0068: if the corresponding message not found in data store (due to the low efficacies of the initial message from the first user in first language), transformation operations is applied to the transformation module to transform portion of the initial message in the first language, Fig. 5: 506-518];
determining, by one or more computer processors, an optimal action associated with a translation of the message from the native language to the target language based on the created translation model and a language efficacy of the first user in the native language [paragraphs 0064, 0066-0068: optimal action being transforming portion of the initial message in the first language when corresponding message not found in data store for the second language, Fig. 5: 506-518]; performing, by one or more computer processors, the determined optimal action [paragraphs 0067: transforming portion of the initial message…, Fig. 5: 512, 520]; and transmitting, by one or more computer processors, the message translation comprising the performed optimal action to the second user [paragraphs 0068, 0071, Fig. 5: 518, 524].  
As to claims 2, 9 and 16, Leydon discloses wherein the optimal action comprises one of (i) a translation of the message by the first user from the native language to the target language followed by a summarization of the translated message in the target language and (ii) a summarization of the message by the first user in the native language followed by a translation of the summarized message from the native language to the target language [paragraphs 0067-0068, Fig. 5: steps: 512-522].  
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, 10, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0370340 to Leydon et al. (“Leydon”) in view of U.S. Patent Application Publication No. 2016/0299965 to Starr (“Starr”).  
As to claims 3, 10 and 17, Leydon discloses determining, by one or more computer processors, a native language of a first user [paragraph 0064]; determining, by one or more computer processors, a target language of a response by the first user [paragraph 0064]; determining, by one or more computer processors, an efficacy of the first user in the native language [paragraph 0064, 0066-0068]; 
Leydon does not expressly disclose determining, by one or more computer processors, an efficacy of the first user in the target language.   
In the same or similar field of invention, Starr discloses determining, by one or more computer processors, an efficacy of the first user in the target language [Starr paragraphs 0029, 0059-0060, 0063].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Leydon to have feature of determining, by one or more computer processors, an efficacy of the first user in the target as taught by Starr.  The suggestion/motivation would have been to provide a response system, which can process responses in multiple languages and also evaluate responses in multiple languages without changing or adjusting how notability values are calculated [Starr paragraph 0029].  
As to claims 7 and 14, Starr discloses wherein the method to determine both the efficacy of the first user in the native language and the efficacy of the first user in the target language is selected from the group consisting of gunning-fog, Flesch-Kincaid, Dale-Chall, and Coleman-Liau [Starr paragraphs 0029, 0063]. In addition, the same motivation is used as the rejection of claims 3 and 10.
Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0370340 to Leydon et al. (“Leydon”) in view of U.S. Patent Application Publication No. 2022/0004716 to Wang et al. (“Wang”).  
As to claims 6, 13 and 20, Leydon discloses the method of claim 1, the computer program product of claim 8 and the computer system of claim 15 [see rejection of claims 1, 8 and 15].
Leydon does not expressly disclose wherein the translation model is further based on one or more pre-trained language models which use a series of transformation layers to achieve a precise translation.  
In the same or similar field of invention, Wang discloses wherein the translation model is further based on one or more pre-trained language models which use a series of transformation layers to achieve a precise translation [Wang paragraph 0055, Figs. 2-3].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Leydon to have feature of wherein the translation model is further based on one or more pre-trained language models which use a series of transformation layers to achieve a precise translation as taught by Wang.  The suggestion/motivation would have been to train semantic representation model for the existing language is used fully, and each layer is successively migrated and trained to obtain the semantic representation model for another language, which remarkably reduces the cost for collecting training samples for the language with a quite small number of language materials, and achieves a higher training efficiency [Wang paragraph 0023].  

Allowable Subject Matter
Claims 4-5, 11-12, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Application Publication No. 2009/0083026 to Morsy et al. (Figs. 3-4, paragraph 0032: “summarization and translation can occur in any order--either by translating results from language B to language A and then summarizing the translation, or by summarizing the results in language B and translating the summary”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTIM G SHAH/Primary Examiner, Art Unit 2652